Citation Nr: 1542658	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the May 2005 rating decision that granted service connection for posttraumatic stress disorder (PTSD), a total disability rating based on individual unemployability (TDIU), and Dependents Educational Assistance was issued on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from August 1967 to April 1970.  He served in the Republic of Vietnam and was awarded the Combat Action Ribbon for that service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), that determined that there was CUE in the May 5, 2005 rating decision, although it also determined that it was harmless error because it was never processed.  The Veteran filed a notice of disagreement with that rating decision in April 2012, and the Board remanded the claim in June 2012 for the issuance of a statement of the case.  VA issued a May 2013 statement of the case as to that issue, and the Veteran timely submitted a substantive appeal, VA Form 9, in July 2013. 

This claim was last before the Board in October 2014, when the Board determined that the Veteran's character of discharge was a bar to entitlement to VA benefits.  The Board, however, remanded the May 2005 rating decision CUE claim at that time, as the Veteran had requested a Board hearing on his July 2013 VA Form 9.  The case has been returned to the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The October 2014 Board decision remanded this case in order to afford the Veteran a Board videoconference hearing as to the May 2005 rating decision CUE issue.  That claim was certified back to the Board in July 2015.  After review of the claims file, the Board notes that the remanded-for hearing does not appear to have occurred; moreover, it does not appear that the Veteran has withdrawn that request for a hearing.  

Accordingly, the Board finds that a remand is again necessary as to this issue in order to allow the Veteran to be scheduled for his requested hearing.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As an ancillary matter, the Board notes that approximately two weeks after the Board's issuance of the October 2014 decision, the Veteran's representative-a private attorney-submitted correspondence revoking representation of the Veteran due to a "break down in attorney-client relationship."  On remand, the AOJ should attempt to clarify with the Veteran whether he would like to obtain other representation prior to his hearing being scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with information regarding obtaining representation.  Clarify whether he would like to obtain representation-either with an accredited agent or private attorney, or a Veterans Service Organization-or proceed without representation on a pro se basis.

2.  Following clarification of his representation status, schedule the Veteran for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference, whichever is quicker, and notify him and his representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




